Petition for rehearing denied February 11, 1936.                        ON PETITION FOR REHEARING                             (54 P.2d 1212)
The appellant here, plaintiff in the circuit court, in his petition for a rehearing calls attention to the fact that the trial court in deciding for the defendant found that no attempt was made by the plaintiff to have the question of the termination of his disability settled by arbitration, and further found that the release dated August 24, 1932, executed by the plaintiff, "and the acts, understandings and agreements of the parties in connection therewith", constituted a full and final settlement of plaintiff's claim and effected a complete release and discharge of the defendant.
Without questioning the soundness of our holding with reference to the finding of the trial court first above mentioned, the appellant suggests that inasmuch as the circuit court based its findings of fact and conclusions of law on the foregoing two propositions it might be understood that in affirming the judgment appealed from this court affirmed the circuit court on all questions decided by it in that case. However, we did not, in our former opinion, discuss or consider the effect of the release of August 24, 1932, for the reason that we held that it was a condition precedent to the maintenance of an action that the question of the termination of plaintiff's disability should first have been submitted or offered for submission to arbitration.
In affirming the judgment of the circuit court there was no intent on our part, nor is there now, to pass upon the effect of that release "and the acts, understandings and agreements of the parties in connection *Page 512 
therewith", for the reason that the plaintiff had not complied with the provision of the contract which was a condition precedent to his maintaining any action thereon against the defendant.
The petition for a rehearing is denied.
CAMPBELL, C.J., and BEAN and RAND, JJ., concur. *Page 513